Order filed, July 02, 2015.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00357-CR
                                 ____________

                          ERIK KUETHER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Crim Ct at Law No 7
                            Harris County, Texas
                      Trial Court Cause No. 1935745


                                     ORDER

      The reporter’s record in this case was due June 01, 2015. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Sandra Powell, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM